         Case 1:19-cr-00521-PKC Document 19 Filed 12/03/19 Page 1 of 1
                                         U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   December 3, 2019

BY ECF AND HAND
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Peter Bright, 19 Cr. 521

Dear Judge Castel:

        The Government writes, with the consent of the defense, to respectfully request that the
suppression hearing scheduled for December 5, 2019 be cancelled. The parties have no dispute
over the facts relevant to the defendant’s motion (ECF Doc No. 13). To the extent the Court has
any factual questions, the parties believe those questions can be answered by the video of the
defendant’s post-arrest interview, which is submitted on a DVD herewith. For the Court’s
convenience, the relevant statements can be found at time stamp 15:21:01-15:21:22 (as displayed
on the bottom-left corner of the video) and 15:31:39-15:32:53.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                               by: /s/ Alexander Li
                                                   Alexander Li
                                                   Assistant United States Attorney
                                                   (212) 637-2265

Enclosure (by hand)

cc:    Amy Gallicchio, Esq. (by ECF)
       Zawadi Baharanyi, Esq. (by ECF)
